DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant, in the After Final Response of Aug 16 2022, in the proposed amendment to independent claim 21, has rewritten the claim to incorporate the allowable subject matter of independent claim 1, previously indicated as being allowable. The proposed amendments to the claims of the After Final Response has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to claim to address antecedent issues was given in a communication received from Chad Eimers (Registration No. 69,771) on Aug 22, 2022.
The application has been amended as follows with respect to the claim set of Aug 16, 2022: 
Claim 22, line 1, change “selecting” to
	-- determining --
Claim 24, line 1, change “selecting” to
	-- determining --
Claim 25, line 1, change “selecting” to
	-- determining --
Claim 26, line 1, change “selecting” to
	-- determining --
Allowable Subject Matter
Claims 1 – 8, and 10 - 27 are allowable. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being Ocampo (U.S. Patent Application Publication 2018/0122361) and Chapman et al. (U.S. Patent 11,114,089) generally teaches classifying a speech mode of an utterance to determine a speech output mode, the prior art alone or in combination does not teach, nor would it be obvious, to utilize multiple weighting factors corresponding to classification of the speech of the speech mode and cues associated with conditions of the environment in which the utterance is detected in order to determine the manner in which synthesized speech will be outputted, as claimed by claims 1, 15 and 21 in combination with other limitations of the claim, thus providing an enhanced listening experience by providing for an adjustable speech output mode determination that is able to weight the determination between factors associated with both the environmental conditions and the manner in which a speech utterance is made in order to provide a more intelligible or more appropriate synthesized speech output for the listener based on multiple factors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653        
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653